Citation Nr: 1008963	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for stomach infections resulting from VA 
coronary artery bypass graft surgery in April 1999.

2.  Entitlement to an initial rating greater than 30 percent 
for chronic epididymitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and February 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina. 

In January 2009, the Board remanded this case for further 
evidentiary development.  It has since been returned to the 
Board for further appellate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any additional disability acquired by the Veteran 
resulting from VA coronary artery bypass graft surgery in 
April 1999 at a VA Medical Center (VAMC), did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other instance of fault on the part of VA, 
nor as a result of an event that was not reasonably 
foreseeable.

2.  For the entire time on appeal, the Veteran's chronic 
epididymitis has been productive of pain and chronic renal 
insufficiency, but constant albuminuria with some edema, 
definite decrease in kidney function and diastolic blood 
pressure of 120 or more have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for establishing compensation benefits under 
38 U.S.C.A. § 1151 for stomach infections claimed to be the 
result of VA treatment are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).

2.  The criteria for an initial disability rating in excess 
of 30 percent for chronic epididymitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.7, 4.21, 4.115a, 4.115b, Diagnostic Code 7525 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part. See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Regarding the Veteran's claim for an initial rating greater 
than 30 percent for chronic epididymitis, this appeal arises 
from the initial evaluation provided after the grant of 
service connection.  The courts have held that where the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions, the claim 
has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The issue in this appeal regarding 
chronic epididymitis arises from the Veteran's disagreement 
with the rating established with the grant of service 
connection.  The courts' reasoning in Hartman and Dunlap 
leads to the conclusion that further VCAA notice is not 
required in this case. 

Regarding the issue of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for stomach infections 
resulting from VA coronary artery bypass graft surgery in 
April 1999, the Board notes that, if compensation, pursuant 
to 38 U.S.C.A. § 1151, is awarded, the underlying disability 
is treated in the same manner as if service connected.  As 
such, to whatever extent the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
pertinent to five elements of a claim for service connection, 
to include disability rating and effective date-are 
applicable to this claim.

In this appeal, in a March 2007 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  After issuance of the 
foregoing notice, and opportunity for the appellant to 
respond, the November 2009 supplemental statement of the case 
(SSOC) reflects readjudication of the claim.

Hence, the appellant is not shown to be prejudiced by the 
timing of this latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file in connection with 
this matter consists of private records, VA medical records 
and reports of VA examinations in September 2005, January 
2008 and August 2009.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  The Board also notes that no further RO action on 
the claims on appeal is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims on appeal, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal. Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

I.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for stomach infections resulting from VA 
coronary artery bypass graft surgery in April 1999.

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service- 
connected.  A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished a veteran under any law administered by 
VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable.  38 
U.S.C.A. § 1151(a).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in a 
veteran's additional disability. The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
hospital care, medical or surgical treatment, or examination 
caused a veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1) 
(2009).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2) 
(2009).

The Veteran contends that he has additional disability 
resulting from a 1999 VA coronary artery bypass graft surgery 
and that this additional disability was either the result of 
improper care rendered by VA or was an event not reasonably 
foreseeable.  The Board has reviewed all the evidence of 
record, and, for the reasons explained below, finds no basis 
for the establishment of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151. 

The Veteran underwent coronary artery bypass graft (CABG) 
surgery in April 1999 at the VA Medical Center (VAMC) in 
Durham, North Carolina.  The Veteran's CABG surgery was 
without complication.  His post-recovery was remarkable for 
an episode of atrial fibrillation which resolved within 24 
hours.

Post-surgery, the Veteran developed hypertrophic scars at 
mid-line sternotomy site and on the abdomen where drains were 
placed.  A May 2007 letter from the cardio-thoracic section 
of the VAMC indicated that there was nothing from the records 
to suggest that wound healing or superficial sternal 
infection was ever a problem.  A June 2007 letter from a VAMC 
dermatologist noted that recently the Veteran's scars were 
getting infected with drainage.

The Veteran underwent a VA examination in August 2007.  The 
examiner noted that the Veteran became anemic after his April 
1999 surgery which took approximately a year to recover from.  
He had a few mild fluctuations and remained normal after May 
2001 until 2006.  His fatigue issues related to his anemia 
were compounded by his hypothyroidism which was found as his 
anemia was resolving.  On examination, the Veteran had 
symptoms of constipation and weight loss.  There were signs 
of anemia and abdominal tenderness.  The diagnosis was 
history of colon polyp, GERD, anemia and status post 
incisional scars from CABG.  The examiner noted that these 
scars have no impact on the stomach or gastrointestine 
specifically.  The examiner indicated that the Veteran's 
complete blood counts were normal prior to his 1999 surgery.  
However, after the CABG he developed anemia due to blood 
loss, which was not extraordinary.  He also developed left-
sided effusion.  There was no record of wound infection from 
the CABG.  The Veteran's white blood cell count did rise 
during this period but there was no evidence to suggest that 
this was secondary to a skin infection and every reason to 
suggest that this was caused by left-sided effusion.  The 
examiner noted that the Veteran did not have a "stomach 
infection".  The examiner opined that the left sided 
effusion was the most likely cause of the white blood cell 
count and this was an outcome that was not unusual and did 
not suggest anything other than a possible and ordinary 
complication and did not suggest poor medical skills. 

In sum, the record shows that the Veteran underwent CABG 
surgery in April 1999 at the VAMC in Durham, North Carolina.  
Unfortunately, the Veteran developed anemia and left-sided 
effusion.  The August 2009 VA examiner opined that the 
Veteran did not have a "stomach infection".  The Veteran, 
however, states that he has stomach infections resulting from 
the VA coronary artery bypass graft surgery in April 1999.  
However, even assuming additional disability after the 
surgeries, there is no evidence of any carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA.  The only competent medical opinion of record is 
the August 2009 VA examiner's opinion that there was no fault 
on the part of VA as the left sided effusion was the most 
likely cause of the white blood cell count and this was an 
outcome that was not unusual and did not suggest anything 
other than a possible and ordinary complication and did not 
suggest poor medical skills.  Accordingly, since the 
preponderance of the evidence weighs against the claim, 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
is not warranted. 

In adjudicating this claim, the Board has, along with the 
medical evidence, also considered the Veteran's written 
assertions, as well as those advanced by his representative 
on his behalf.  Nevertheless, as neither is not shown to be 
other than a layperson without the appropriate training and 
expertise, they are not competent to render a probative 
(i.e., persuasive) opinion on these matters.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no substantive value.

Under the circumstances of this case, the Board finds that 
the claim on appeal must be denied.  In reaching this 
decision, the Board also has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


II.  Entitlement to an initial rating greater than 30 percent 
for chronic epididymitis.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected chronic epididymitis is 
currently rated 30 percent disabling under Diagnostic Code 
7525 which provides that the disability be rated under the 
criteria for urinary tract infection.  See 38 C.F.R. § 
4.115b.  The rating criteria for urinary tract infection 
provide that a 30 percent rating is warranted if the 
condition is manifested by recurrent symptomatic infection 
requiring frequent hospitalization (greater than two 
times/year), and/or continuous intensive management.  Higher 
ratings may also be assigned for poor renal function under 
the criteria for renal dysfunction, however, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a.

As the maximum schedular rating for a urinary tract infection 
is 30 percent, the Board will determine whether the Veteran's 
symptomatology warrants a rating in excess of his current 30 
percent under Diagnostic Code 7504 for renal dysfunction.  
Consequently, it must be determined whether there is evidence 
of constant albuminuria with some edema; definite decrease in 
kidney function; or hypertension meeting the criteria for at 
least 40 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7101. 

Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells; transient 
or slight edema; or hypertension meeting the criteria for at 
least 10 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 warrants a 30 percent evaluation.  A 60 
percent evaluation requires constant albuminuria with some 
edema; definite decrease in kidney function; or hypertension 
meeting the criteria for at least 40 percent evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent 
evaluation requires persistent edema and albuminuria with BUN 
of 40 to 80 mg %; creatinine of 4 to 8 mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A 100 percent 
evaluation requires the need for regular dialysis or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; BUN more than 80 
mg %; creatinine of more than 8 mg %; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a (2009). 

Considering the evidence in light of the above-noted 
criteria, the Board finds that record does not present a 
basis for assignment of an initial rating greater than 30 
percent for chronic epididymitis.

The Veteran underwent a VA examination in September 2005.  
The Veteran reported some difficulty with urination as he had 
to strain sometimes.  The examiner noted that the Veteran's 
epididymitis condition showed no affect on his daily 
activities but during acute episodes it was not comfortable.  
The Veteran had normal kidney function and he did not have an 
anemia condition.  He had a BUN of 16 and his creatinine was 
1.0.  The diagnosis was recurrent urinary tract infection and 
symptomatic right epididymitis, worsened after prostate 
cancer with radiation treatment.  Blood pressure readings 
were 134/70, 132/72 and 130/70.

In November 2007, the Veteran received VA treatment for a 
urinary tract infection.  There were no signs of kidney 
infection or sepsis.  

A November 2007 VA stress test demonstrated blood pressure 
readings of 122/62.

A December 2007 VA urology outpatient treatment note 
indicated that the Veteran had multiple bilateral renal 
cysts.  

The Veteran underwent a VA examination in January 2008.  The 
Veteran reported having chronically sore testicles as a 
result of his chronic epididymitis.  This had no effect on 
his occupation as the Veteran was forced to resign in 2002 
when he developed double vision which was unrelated to his 
epididymitis.  There was no history of renal dysfunction or 
failure.  There was no peripheral edema.  The diagnosis was 
bilateral epididymitis.

The Veteran underwent a VA examination in August 2009.  The 
Veteran reported chronic but intermittent testicular pain, 
typically daily with mild to moderate soreness.  The Veteran 
had urinary incontinence at night, urgency, straining, urine 
retention and a weak or intermittent stream.  The Veteran 
also had chronic renal insufficiency.  There was no 
peripheral edema.  The diagnosis was bilateral epididymitis 
and microlithiasis of the testicles bilaterally.  The 
examiner noted that although the Veteran had genitourinary 
conditions issues related to other diagnoses, his history of 
epididymitis had no apparent significant effect besides 
chronic mild pain which did not interfere with daily 
activities.  The examiner noted a July 2009 creatinine level 
of 1.9 and an August 2009 level of 2.3.  Blood pressure was 
112/53.  

The evidence does not show constant albuminuria, decrease in 
kidney function, or hypertension demonstrated by diastolic 
pressure predominantly 120 or more.  Specifically, September 
2005, November 2007 and August 2009 VA treatment reports 
indicate diastolic blood pressure of no greater than 72.  
Further, the September 2005 VA examination, November 2007 VA 
treatment note and January 2008 VA examination specifically 
noted that the Veteran's kidney function was normal.  These 
reports also indicated that there was no edema.   

At no point since the Veteran's effective date of service 
connection has the Veteran had constant albuminuria with some 
edema, definite decrease in kidney function or a diastolic 
blood pressure reading of 120 or higher.  Therefore, an 
initial rating in excess of 30 percent for the Veteran's 
chronic epididymitis is not warranted. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's chronic 
epididymitis, pursuant to Fenderson, and that the claim for a 
higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine; however, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, 1 Vet. App. at 53-56. 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, as discussed above, the rating criteria for the 
service-connected chronic epididymitis reasonably describe 
the Veteran's disability level and symptomatology.  Thus, as 
the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is 
adequate, and no referral for extraschedular evaluations is 
required. Id.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for stomach infections resulting from VA coronary 
artery bypass graft surgery in April 1999 is denied.

An initial rating in excess of 30 percent for chronic 
epididymitis is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


